UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2012. Or ¨ Transition Report pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 333-158525 HOMETOWN BANKSHARES CORPORATION (Exact name of the registrant as specified in its charter) Virginia 26-4549960 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 202 South Jefferson Street, Roanoke, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number: (540)345-6000 (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 9, 2012, 3,262,518 shares of common stock, par value $5.00 per share, of the issuer were outstanding. HOMETOWN BANKSHARES CORPORATION Form 10-Q INDEX PART 1. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 4 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2012 and 2011 5 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 24 Item 4. CONTROLS AND PROCEDURES 24 PART II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosure 25 Item 5. Other Information 25 Item 6. Exhibits 25 SIGNATURES 26 All schedules have been omitted because they are inapplicable or the required information is provided in the financial statements, including the notes thereto. HOMETOWN BANKSHARES CORPORATION Consolidated Balance Sheets June 30, 2012 and December31, 2011 In Thousands, Except Share and Per Share Data June 30, (Unaudited) December 31, Assets Cash and due from banks $ $ Federal funds sold Securities available for sale, at fair value Restricted equity securities, at cost Loans, net of allowance for loan losses of $4,019 in 2012 and $3,979 in 2011 Property and equipment, net Other real estate owned, net of valuation allowance of $156 in 2012 and $331 in 2011 Deferred tax asset, net — Accrued income Prepaid FDIC insurance Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Short term borrowings Federal Home Loan Bank borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies — — Stockholders’ Equity: Preferred stock, $1,000 par value; 10,000 shares of series A and 374 shares of series B authorized, issued and outstanding at June 30, 2012 and December 31, 2011 Discount on preferred stock ) ) Common stock, $5 par value; authorized 10,000,000 shares, issued and outstanding 3,262,518 (includes 29,178 restricted shares) at June 30, 2012 and 3,241,547(includes 8,207 restricted shares) at December 31, 2011 Surplus Retained deficit ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 4 HOMETOWN BANKSHARES CORPORATION Consolidated Statements of Income For the Three and Six months ended June 30, 2012 and 2011 For the Three Months Ended June 30, For the Six Months Ended June 30, In Thousands, Except Share and Per Share Data (Unaudited) (Unaudited) (Unaudited) (Unaudited) Interest income: Loans and fees on loans $ Taxable investment securities Nontaxable investment securities 9 — 12 — Federal funds sold 2 8 6 16 Dividends on restricted stock 21 15 39 32 Other interest income 16 4 21 4 Total interest income Interest expense: Deposits Preferred stock dividends — — 38 — Other borrowed funds 97 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts 64 63 ATM and interchange income 63 47 79 Mortgage loan brokerage fees 78 11 35 Gain on sales of investment securities Other income 74 50 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Data processing expense Advertising and marketing expense 77 61 Professional fees 66 Bank franchise taxes 33 46 69 FDIC insurance expense Loss on sales and writedowns of other real estate owned 32 17 35 35 Other real estate owned expense 72 38 Directors’ fees 61 — — Other expense Total noninterest expense Net income before income taxes Income tax expense (benefit) 44 — ) — Net income 95 Dividends accumulated on preferred stock Accretion of discount on preferred stock 18 17 37 35 Net income (loss)available to common shareholders $ ) $ $ $ Earnings (loss) per common share, basic and diluted $ ) $ $ $ Weighted average common shares outstanding, basic and diluted See Notes to Consolidated Financial Statements 5 HOMETOWN BANKSHARES CORPORATION Consolidated Statements of Comprehensive Income For the Three and Six months ended June 30, 2012 and 2011 For the Three Months Ended June 30, For the Six Months Ended June 30, In Thousands (Unaudited) (Unaudited) (Unaudited) (Unaudited) Net income $
